                                           Case 3:08-cr-00214-VRW Document 62 Filed 12/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 08-cr-00214-VRW-1 (JD)
                                                          Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                   v.                                        EARLY TERMINATION OF
                                   9
                                                                                             SUPERVISED RELEASE
                                  10     CARLOS/CALY ARAIZA,
                                                                                             Re: Dkt. No. 58
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Defendant Carlos/Caly Araiza has filed a motion for early termination of her 10-year term

                                  14   of supervised release, which is currently set to end in August 2022. Dkt. No. 58. This is Araiza’s

                                  15   second such motion. Her first motion was denied by the Court on September 19, 2018. Dkt.

                                  16   No. 56.

                                  17             In her motion, Araiza contends that “circumstances have changed such that [she] believes

                                  18   the Probation Department may have a more favorable opinion of her request for early termination

                                  19   of supervision.” Dkt. No. 58 at 2. Indeed, the probation office previously “[did] not support

                                  20   defendant’s request for early termination of supervised release based on the fact that her offense

                                  21   involved receiving images of child pornography,” Dkt. No. 56 at 3, but for this renewed motion,

                                  22   states that it “neither requested nor will it oppose the request for early termination.” Dkt. No. 60

                                  23   at 2.

                                  24             That is not much of a change, and overall, the record as a whole does not demonstrate a

                                  25   material change of circumstance sufficient to warrant a different outcome for Araiza’s second

                                  26   request for early termination of supervised release. All of the reasons weighing against early

                                  27   termination outlined by the Court in its previous order continue to apply. See Dkt. No. 56. As the

                                  28   Court noted at that time, defendant’s compliance with the terms of supervised release -- while
                                          Case 3:08-cr-00214-VRW Document 62 Filed 12/31/20 Page 2 of 2




                                   1   preferable to the alternative -- is expected from a person on supervision, and does not constitute

                                   2   exceptional behavior that would warrant early termination of supervised release. Id. at 4. The

                                   3   serious nature and circumstances of the conviction offense, along with consideration of the other

                                   4   relevant factors under 18 U.S.C. § 3553(a), continue to support the conclusion that defendant has

                                   5   not demonstrated changed circumstances since the time of her sentencing, or since the denial of

                                   6   her first early termination motion, rendering the term of supervised release too harsh or

                                   7   inappropriately tailored to serve the penological objectives and policies of § 3553(a). Id. at 2; see

                                   8   United States v. Miller, 205 F.3d 1098, 1101 (9th Cir. 2000).

                                   9          Araiza’s motion for early termination of supervised release is denied.

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 31, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    JAMES DONATO
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
